784 F.2d 1530
UNITED STATES of America, Plaintiff-Appellee,v.Luis Terry WONG-ALVAREZ, Defendant-Appellant.
No. 85-5448.
United States Court of Appeals,Eleventh Circuit.
March 25, 1986.

James D. McMaster, McMaster Forman & Miller, P.A., Miami, Fla., for defendant-appellant.
Leon Kellner, U.S. Atty., Linda Hertz, Jon May, David O. Leiwant, Thomas Blair, Asst. U.S. Attys., Miami, Fla., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Florida.
Before GODBOLD, Chief Judge, ANDERSON, Circuit Judge, and ATKINS*, Senior District Judge.
PER CURIAM:


1
Wong-Alvarez seeks to appeal from a district judge's order affirming the order of the magistrate setting a pretrial detention bond.  We remanded to the district court because neither magistrate nor district court had stated in writing the reasons for requiring a bond with the type and amounts of surety that was set, as commanded by Rule 9 FRAP.  779 F.2d 583 (11th Cir.1985).  On January 15, 1986 the magistrate entered an order setting out reasons.  A magistrate is a "judicial officer" within the meaning of the Bail Reform Act.  See 18 U.S.C. Secs. 3041 and 3156(a)(1).  We have reviewed the reasons and find no error.


2
AFFIRMED.



*
 Honorable C. Clyde Atkins, Senior U.S. District Judge for the Southern District of Florida, sitting by designation